Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Conference Conclusions
In view of the Appeal Brief filed on 05/23/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below. An appeal conference held on 8/24/2022 between the present Examiner and conferees Mary Barr (Primary Examiner) and Vincent Millin (TQAS), and it was determined that the motivation needs to be added in the rejection. All other rejections in the office action should be maintained.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/FONYA M LONG/           Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                             



Status of Claims
Claims 73-104 have been reviewed and are addressed below. Claims 53-72 has been cancelled. Claims 1-42 has been previously cancelled.
                                                                                                                                                                
Response to Arguments/Amendments
Applicant’s amendments filed oh 9-6-21 has been entered and are addressed below.
Applicant argues that the claims are not obvious in view of Ellis and Wagner because Wagner teaches depicting a planned process of care before it starts while Ellis teaches depicting a retrospective statistical analysis after it is over, whereas the appellant claims depicting a process of care as it is underway when crucial information on how the process of care is unfolding is needed the most. Examiner respectfully disagrees. Ellis is directed to Real Time Location System (RTLS) which is means it is tracking in real-time, therefore not retrospective (Ellis paragraph 2). Wagner also does real-time location tracking of persons and objects, which means the analysis is not performed after it is over.
Applicant argues that the claims are not obvious in view of Ellis and Wagner because Ellis and Wagner do not disclose or suggest depicting a series of movements of a patient about a plurality of locations of a patient care facility in a user interface given the broadest reasonable interpretation. Examiner respectfully disagrees. Wagner teaches in paragraph 66 that “the system 50 determines that individuals 58a, 58b and 58c are located in a surgery room”, which is one location and then in paragraph 67 “individuals 58a, 58b and 58c are located in a patient's room and are using a medical object with an attached tag 60c, which is a patient monitoring unit. In this example, individual 58a is a patient, individual 58b is a physician, and individual 58c is a nurse” which is another location within the hospital. Additionally paragraph 79 recites “context-aware location engine 65 preferably continuously receives transmissions from the bridges 56 concerning the movement of persons 58 bearing a communication device 59. The context-aware location engine 65 processes the transmissions from and monitors a real-time workflow for persons 58 bearing a communication device 59 within the facility 70. The real-time location information for each of the objects is preferably displayed on an image of a floor plan of the facility 70, or if the facility 70 has multiple floors, then on the floor plan images of the floors of the facility 70. The floor plan image may be used with a graphical user interface of a computer, personal digital assistant, or the like so that an individual of the facility 70 is able to be quickly located”.
Applicant argues that the claims are not obvious because it would not have been obvious to modify the location tracking system of Ellis with Wagner to yield the patient care reconnaissance system claimed by the applicant. Examiner respectfully disagrees. One of ordinary skill in the art would have found it obvious to combine the tracking system taught in Ellis with the workflow context aware location tracking system as taught by Wagner with the motivation of improving tracking in the medical facility (Wagner paragraph 84).
Applicant argues that the claims are eligible because they are not directed to any basic tools of scientific and technical work that if patented would impede innovation rather than promote it. Examiner respectfully disagrees. The rejection had nothing to do with impeding innovation rather if the claims fall under abstract idea, therefore it is not statutory as indicated in the rejection. The claims are directed to tracking patient’s movements in the hospital which falls under managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The movement and interactions of patient and care provider falls under managing personal behavior or relationship or interactions between people or social activities.
With respect to applicant’s argument regarding the 112 6th paragraph, that the cited paragraph recites structure, however, as the examiner cited “paragraph 72 recites that “the intelligence center 140 can be implemented in code on a computing system such as the computing system 110”, therefore the intelligence center appears to need a computing system to execute it, however, applicant does not claim such device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-80, 89-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 53 the limitation “an intelligence center” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 32 in applicant’s specifications recite “the intelligence center 140 can be a local service in an information technology center associated with a patient care facility, e.g., an information technology center of a hospital. The intelligence center 140 can be a cloud-based service. The intelligence center 140 can obtain the parameters from the proximity detectors 120-l through 120-k via the Internet using web protocols”, however in paragraph 72 recites that “the intelligence center 140 can be implemented in code on a computing system such as the computing system 110”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 73-104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 73-104 are drawn to method, a system and non-transitory computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 73, 81, 89, 97, recite “gathers from a set of proximity detectors distributed about a patient care facility a set of parameters describing a series of movements of a patient about  a plurality of locations in the patient care facility and a set of parameters describing a care interaction involving the patient and a care provider in the patient care facility”,
The recited limitations, as drafted, under their broadest reasonable interpretation, cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas since it follows the movements and interactions of patient and care provider. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “proximity detectors”, “patient reconnaissance system”, “intelligence center”, “user interface”, “store”, “tag”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite the additional element of “displays a user interface to a user of the client device….”, which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 44 recites that “the patient tags 160-1 through 160-m and the care provider tags 190-1 through 190-n in one or more embodiments can include communication circuits for detecting the care interactions 170-1 through 170-i between the care providers 180-1 through 180-n and the patients 110-1 through 110-m. The communication circuits for detecting the care interactions 170-1 through 170-i can be based on Bluetooth low energy wireless communication, near field communication (NFC), optical bar code readers, RFID circuits, communication channels based on physical contact between badges and wristbands, etc., to name a couple of examples.”
Paragraph 72 recites that “the intelligence center 140 can be implemented in code on a computing system such as the computing system 1100.”
Paragraph 71 recites “computing device(s) that include at least the minimum processing power, memory, and input and output device(s) to perform one or more embodiments of the invention”.
Paragraph 73 recites “computing system 1100 includes one or more computer processor(s) 1102, associated memory 1104 (e.g., random access memory (RAM), cache memory, flash memory, etc.), one or more storage device(s) 1106 (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory stick, etc.), a bus 1116, and numerous other elements and functionalities. The computer processor(s) 1102 may be an integrated circuit for processing instructions. For example, the computer processor(s) may be one or more cores or micro-cores of a processor. The computing system 1100 may also include one or more input device(s), e.g., a touchscreen, keyboard 1110, mouse 1112, microphone, touchpad, electronic pen, or any other type of input device. Further, the computing system 1100 may include one or more monitor device(s) 1108, such as a screen (e.g., a liquid crystal display (LCD), a plasma display, touchscreen, cathode ray tube (CRT) monitor, projector, or other display device), external storage, input for an electric instrument, or any other output device. The computing system 1100 may be connected to the network 740 (e.g., a local area network (LAN), a wide area network (WAN) such as the Internet, mobile network, or any other type of network) via a network adapter 1118”.

The claims recite the additional element of “displays a user interface to a user….”, which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 74-80, 82-88, 90-96, 98-104 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 73-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (2013/0124227) in view of Wagner (2014/0195256)
With respect to claim 73 Ellis teaches a patient care reconnaissance system, comprising: 
an intelligence center that gathers from a set of proximity detectors distributed about a patient care facility a set of parameters describing of a patient about a plurality of locations in the patient care facility and a set of parameters describing a care interaction involving the patient and a care provider in the patient care facility (Ellis paragraph 12 “compare the associated interaction records with the expected sequence of interactions, and (4) generate a metric based upon the comparison” and paragraph 8 “In a system for gathering real time location based transaction data, real time tracking as well as retrospective analysis of the care process are both enabled. Such a transaction is defined as an interaction of caregiver with patient, a person entering or leaving an area, a high value asset in proximity to patient, or a caregiver in proximity to "task locations" such as hand wash stations, charting stations, medication preparation areas etc.” and Ellis paragraph 71 “an input data record 68 documents a reader 22 reading a tag 26. Each input data record 68 includes a reader ID code 62, a tag ID code 64, and a timestamp 66”); and 
a client device of the intelligence center that displays a user interface to a user of the client device that depicts to the user via the client device a process of care for the patient and a location of the care interaction based on the parameters gathered by the intelligence center  (Ellis paragraph 105 “the results of this processing are displayed in the form of text data, graphics, or as a dashboard 86” and paragraph 70 “module 100 gathers and processes data, and performs record keeping functions. The module 100 acquires data from the readers 22, processes the data to form data elements 60, input data records 68 and interaction records 70, and then stores those elements/records in the database 32 (see FIG. 7 also and Ellis paragraph 24 “assemble a temporal sequence of the identified interaction records before comparing them with the expected sequence of interactions. The metric is based upon how closely the temporal sequence of the identified interaction records matches the expected sequence of interactions. The data analysis module is also programmed to perform a retrospective analysis on metrics generated for a plurality of interaction sequence plans”).
Ellis does not explicitly teach including the series of movements of the patient among the locations.
Wagner teaches the system 50 is preferably employed at a facility 70 such as a hospital, business office, factory, home, and/or government agency building. The system 50 is preferably utilized to track and locate various resources (including persons) positioned throughout the facility 70 in order to improve tracking object/person movement using workflow context information (Wagner paragraph 60).
One of ordinary skill in the art would have found it obvious to combine the tracking system taught in Ellis with the workflow context aware location tracking system as taught by Wagner with the motivation of improving tracking in the medical facility (Wagner paragraph 84).
Claim 81 is rejected as above.
Claim 89 is rejected as above.
Claim 97 is rejected as above.

With respect to claim 74 Ellis teaches the patient care reconnaissance system of claim 73, further comprising a tag worn by the patient that detects the care interaction by communicating with a tag worn by the care provider (Ellis paragraph 15 “Each data element has a reader identification code corresponding to one of a plurality of readers distributed throughout the facility, a tag identification code corresponding to an identification tag attached to one of a plurality of assets and read by one of the readers, and a timestamp corresponding to a time that the identification tag was read by the reader. The tracking system may preferably be a real-time tracking system”).
Claim 82 is rejected as above.
Claim 90 is rejected as above.
Claim 98 is rejected as above.

With respect to claim 75, Ellis teaches the patient care reconnaissance system of claim 73, further comprising a tag worn by the care provider that detects the care interaction by communicating with a tag worn by the patient (Ellis paragraph 12 “The IS plan tracking module is configured to track and analyze a plurality of interaction sequences. For each IS plan the IS tracking module is configured to (1) receive IS plan information indicative of a caregiver, a patient, an expected sequence of interactions, and an IS plan time period, (2) search the database for associated interaction records having timestamps within the IS plan time period and having the caregiver tag ID, and the patient tag ID”).
Claim 83 is rejected as above.
Claim 91 is rejected as above.
Claim 99 is rejected as above.

With respect to claim 76 Ellis teaches the patient care reconnaissance system of claim 73, wherein the user interface enables the user to enter a description of the care interaction from the location of the care interaction via the client device (Fig. 10a shows patient Mark Scott in Exam 108 with Nurse Tim).
Claim 84 is rejected as above.
Claim 92 is rejected as above.
Claim 100 is rejected as above.

With respect to claim 77 Ellis teaches the patient care reconnaissance system of claim 73, wherein the user interface enables the user to access a set of medical records pertaining to the patient from the location of the care interaction (Ellis paragraph 102 “a tag ID 64 corresponding to the first caregiver 27a and a reader ID 62 corresponding to the glove/robe station 46 nearest the patient location”).
Claim 85 is rejected as above.
Claim 93 is rejected as above.
Claim 101 is rejected as above.

With respect to claim 78 Ellis teaches the patient care reconnaissance system of claim 73, wherein the user interface depicts to the user via the client device a timeline of the series of movements of the patient (Ellis paragraph 105 “the results of this processing are displayed in the form of text data, graphics, or as a dashboard 86” and paragraph 70 “module 100 gathers and processes data, and performs record keeping functions. The module 100 acquires data from the readers 22, processes the data to form data elements 60, input data records 68 and interaction records 70, and then stores those elements/records in the database 32 (see FIG. 7 also and Ellis paragraph 24 “assemble a temporal sequence of the identified interaction records before comparing them with the expected sequence of interactions. The metric is based upon how closely the temporal sequence of the identified interaction records matches the expected sequence of interactions. The data analysis module is also programmed to perform a retrospective analysis on metrics generated for a plurality of interaction sequence plans”).
Claim 86 is rejected as above.
Claim 94 is rejected as above.
Claim 102 is rejected as above.

With respect to claim 79 Ellis teaches the patient care reconnaissance system of claim 78, wherein the timeline includes a series of icons identifying the respective locations visited by the patient (Ellis paragraph 102 “a tag ID 64 corresponding to the first caregiver 27a and a reader ID 62 corresponding to the glove/robe station 46 nearest the patient location”).
Claim 87 is rejected as above.
Claim 95 is rejected as above.
Claim 103 is rejected as above.

With respect to claim 80 Ellis teaches the patient care reconnaissance system of claim 79, wherein when the user selects the icon corresponding to the care interaction the client device depicts in the user interface an identification of the care provider in response to the parameters gathered by the intelligence center (Ellis paragraph 15 “Each data element has a reader identification code corresponding to one of a plurality of readers distributed throughout the facility, a tag identification code corresponding to an identification tag attached to one of a plurality of assets and read by one of the readers, and a timestamp corresponding to a time that the identification tag was read by the reader. The tracking system may preferably be a real-time tracking system”).
Claim 88 is rejected as above
Claim 96 is rejected as above.
Claim 104 is rejected as above.


Conclusion                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REGINALD R REYES/Primary Examiner, Art Unit 3626